Case: 14-12456   Date Filed: 01/15/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12456
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:13-cr-80140-DTKH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

HENRY ALBERT SCHALLER, II,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 15, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-12456     Date Filed: 01/15/2015    Page: 2 of 4


      Henry Albert Schaller, II, appeals his convictions for four counts of making

a false representation that he had never been convicted of a misdemeanor on his

applications for a medical certificate, 18 U.S.C. § 1001(a)(2), and one count of

knowingly and willfully making a false representation that his medical certificate

had never been denied, suspended, and revoked, id. Schaller argues that the district

court erred by instructing the jury about the definition of “petty offense” and the

classification of federal crimes and that the evidence is insufficient to support his

convictions. We affirm.

      The district court did not err in its instructions to the jury. The government

argued that Schaller had been convicted of two misdemeanors, but Schaller

testified that he had been convicted of petty offenses. To aid the jury, the district

court provided oral and written instructions about the characteristics of a petty

offense, a misdemeanor, and a felony and about the burden of proof. Those

instructions defined accurately the types of offenses and aided the jury in

determining whether Schaller knew that his prior convictions were misdemeanors

and whether he willfully failed to disclose those convictions on his applications.

See United States v. Mintmire, 507 F.3d 1273, 1293 (11th Cir. 2007). The district

court informed the jury of the fact that Schaller had been convicted of

misdemeanors, but that statement of fact did not suggest that Schaller’s testimony

was incredible. The district court instructed the jury that “[t]he government had . . .


                                           2
               Case: 14-12456     Date Filed: 01/15/2015    Page: 3 of 4


to prove that [Schaller’s] statement was false . . . and that [he] knew it was false

when” he filed his applications; Schaller had to act “purposefully with the intent to

mislead the Government”; if Schaller thought that he “was not convicted of a

misdemeanor offense” then he was “not guilty of [making a false statement]

because [that] crime require[d] the Government to prove that Mr. Schaller acted

willfully and knew that his statement was false”; “the Government [had] the

burden of proving . . . that Mr. Schaller knew he had been convicted of a

misdemeanor offense and he purposefully checked the box no”; and if “Schaller

did not understand that he had been convicted of a misdemeanor offense, he [was]

not guilty.”

      Ample evidence also supports Schaller’s convictions for making false

statements. Schaller argues that he did not falsely deny being convicted of

misdemeanors, but the evidence supports the contrary finding of the jury. We

review de novo the sufficiency of the evidence and view it in the light most

favorable to the government. Mintmire, 507 F.3d at 1289. Although Schaller’s

judgment and amended judgment of conviction stated that they were “[f]or a Petty

Offense,” Schaller referred to his prior convictions as misdemeanors during his

interview with federal agents and during a later conversation that he had with his

daughter. Moreover, Schaller’s information charged him with “class A

misdemeanor[s]”; Schaller acknowledged in his written plea agreement that he


                                           3
              Case: 14-12456     Date Filed: 01/15/2015    Page: 4 of 4


“underst[oo]d[] and agree[d] that [his] offenses . . . [were] class A misdemeanors”;

and both the district court and defense counsel described Schaller’s crimes as

misdemeanors during his change of plea hearing. Schaller also argues that the

government failed to prove that his false statements were material, but federal

agents testified that the Administration relied on Schaller’s false representations to

issue his medical certificates and that the Administration would have investigated

Schaller’s mental state had he provided truthful responses in his applications.

Schaller’s false responses were material because they “impair[ed] or prevent[ed]

the functioning” of the Administration. See United States v. Boffil-Rivera, 607 F.3d
736, 741 (11th Cir. 2010). Schaller testified that he was unaware that his

statements were false or material, but the jury was entitled to disbelieve Schaller

and treat his testimony as substantive evidence of his guilt. See United States v.

Brown, 53 F.3d 312, 314 (11th Cir. 1995)

      We AFFIRM Schaller’s convictions.




                                          4